DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and 12-21 are pending and examined below. This action is in response to the claims filed 10/3/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. §103 filed on 10/3/22, regarding 35 U.S.C. §103 rejections are persuasive in view of amendments filed 10/3/22. However, upon further consideration, a new grounds of rejection is made in view of the art further citations to the art of record below.

New claim is likewise addressed below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2019/0025853) in view of Inou (US 2018/0348776). 

Regarding claims 1, 12, and 19, Julian discloses an advanced path prediction system including a vehicle motion control system comprising: an autonomous driving control unit including a target trajectory calculation portion configured to calculate a target trajectory of a vehicle on which the vehicle motion system is mounted (Fig. 1 and ¶40 – autonomous driving system corresponding to the recited autonomous driving control, sensor and video data corresponding to the recited vehicle motion system and path corresponding to the recited target trajectory); 
a vehicle motion control unit including a target position accumulation portion configured to receive an input of a target position on the target trajectory calculated by the target trajectory calculation portion and accumulate the target positions as previous target positions, and an actuator instruction portion configured to output an instruction for causing the vehicle to follow previous target positions accumulated by the target position accumulation portion (¶40, ¶43-49, and ¶72 – pin markers corresponding to the recited target positions where the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them, Figs. 3A-C further disclose more defined target position points where the future path of travel is generated in near-real time (e.g. at a 5 second latency), such that the time t0 is 5 seconds in the past therefore including previous target positions in the path planning the future path corresponding to the recited target positions from continuously or periodically collected data from inertial sensors and the like); and 
an actuator configured to control the vehicle according to the instruction output from the actuator instruction portion (¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them).
While Julian does disclose following a succession of pin markers alone a trajectory to get from one location to another, it does not explicitly define these points as target points for constructing a line however, Inou discloses a vehicle control device including the target point, which is the point on the line connecting from each of the target positions (¶28-31 and Fig. 2 - passing target point is set between the current position of the own vehicle and the destination corresponding to the recited target point connecting each of the current positions to the future therefore connecting each successive target position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the advanced path prediction system of Julian with the point plotting trajectory generation of Inou in order to reduce a deviation between a position where the own vehicle should be passing and an actual position of the own vehicle at the present time (Inou - ¶3).

Regarding claims 2, 13, and 20, Julian further discloses the actuator instruction portion outputs, as the instruction, an instruction for causing the vehicle to follow a closest target position closest to the vehicle among the previous target positions as the instruction (¶40, ¶46-49, and ¶72 – pin markers corresponding to the recited target positions where the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them, Figs. 3A-C further disclose more defined target position points, where the closest point along the path is the next point among previously identified target positions).
While Julian does disclose following a succession of pin markers alone a trajectory to get from one location to another, it does not explicitly define these points as target points for constructing a line however, Inou discloses a vehicle control device including the target point, which is the point on the line connecting from each of the target positions (¶28-31 and Fig. 2 - passing target point is set between the current position of the own vehicle and the destination corresponding to the recited target point connecting each of the current positions to the future therefore connecting each successive target position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the advanced path prediction system of Julian with the point plotting trajectory generation of Inou in order to reduce a deviation between a position where the own vehicle should be passing and an actual position of the own vehicle at the present time (Inou - ¶3).

Regarding claims 3 and 14, Julian further discloses a vehicle position estimation portion configured to estimate a position of the vehicle (¶46-49 – current position at t0 or pin marker 202 corresponding to the recited estimated position of the vehicle); and 
a relative position calculation portion configured to calculate a relative position of the closest target position relative to the position of the vehicle estimated by the vehicle position estimation portion, wherein the actuator instruction portion outputs, as the instruction, the instruction for causing the vehicle to follow the closest target position based on the relative position calculated by the relative position calculation portion as the instruction (¶40, ¶46-49, and ¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them where the closest position in an outlined path is the next target position).

Regarding claims 4 and 15, Julian further discloses a curvature calculation portion configured to calculate a curvature of the target trajectory from each of the target positions accumulated by the target position accumulation portion (¶61 – data points corresponding to the recited target positions to build a curve fit corresponding to the recited curvature of the target trajectory); and 
a posture angle calculation portion configured to calculate a posture angle required to allow a traveling direction of the vehicle at the previous target position and a tangential direction of the target trajectory to match each other based on the curvature calculated by the curvature calculation portion, the posture angle being an angle formed between the traveling direction of the vehicle and a longitudinal axis direction of the vehicle (¶61 – orientation relative to the tangential path corresponding to the recited posture angle required to allow a traveling direction of the vehicle at the previous target position and a tangential direction where orientating the travel direction relative to the tangential path utilizing lat/long location includes the recited longitudinal axis direction of the vehicle), wherein 
the actuator instruction portion outputs, as the instruction, an instruction for tilting a front-side direction of the vehicle outward in a steering direction with respect to the tangential direction of the target trajectory based on the posture angle calculated by the posture angle calculation portion (¶61 and 72 – calculating data points to fit the curve corresponding to the recited inputs for instructions to tilt the front-side direction of the vehicle where a tangential direction to a curve is inherently in the outward portion of the curve and the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them).
While Julian does disclose following a succession of pin markers alone a trajectory to get from one location to another, it does not explicitly define these points as target points for constructing a line however, Inou discloses a vehicle control device including the target point, which is the point on the line connecting from each of the target positions (¶28-31 and Fig. 2 - passing target point is set between the current position of the own vehicle and the destination corresponding to the recited target point connecting each of the current positions to the future therefore connecting each successive target position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the advanced path prediction system of Julian with the point plotting trajectory generation of Inou in order to reduce a deviation between a position where the own vehicle should be passing and an actual position of the own vehicle at the present time (Inou - ¶3).

Regarding claims 5 and 16, Julian further discloses the actuator instruction portion selects the target position according to a running state of the vehicle among the previous target positions and outputs, as the instruction, an instruction for causing the vehicle to follow this selected target position (¶72 - the system employed in an autonomous driving system inherently applies the target position points and instructions for navigating between them where autonomous driving corresponding to the recited running state of the vehicle).
While Julian does disclose following a succession of pin markers alone a trajectory to get from one location to another, it does not explicitly define these points as target points for constructing a line however, Inou discloses a vehicle control device including the target point, which is the point on the line connecting from each of the target positions (¶28-31 and Fig. 2 - passing target point is set between the current position of the own vehicle and the destination corresponding to the recited target point connecting each of the current positions to the future therefore connecting each successive target position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the advanced path prediction system of Julian with the point plotting trajectory generation of Inou in order to reduce a deviation between a position where the own vehicle should be passing and an actual position of the own vehicle at the present time (Inou - ¶3).

Regarding claims 6 and 17, Julian further discloses a fail-safe actuator instruction portion, wherein, when the target position accumulation portion cannot accumulate the target position, the fail-safe actuator instruction portion (¶26-32 – path prediction challenges including failing to operate or identify markings and positions corresponding to the recited target position accumulation portion cannot accumulate the target position)
outputs an instruction for causing the vehicle to follow a trajectory based on external world recognition information acquired by an external world recognition portion mounted on the vehicle (Fig. 1, ¶41, and ¶58-61 – cameras, GPS, and Inertial sensors are utilized to determine position in the world corresponding to the recited external world recognition information where sensors can be mounted or not physically mounted to the vehicle includes the recited mounted to the vehicle), or 
outputs, as the instruction, an instruction for causing the vehicle to follow a trajectory based on the previous target positions accumulated by the target position accumulation portion (¶42 and ¶77 – path may be derived and adjusted using previously recorded data).
While Julian does disclose following a succession of pin markers alone a trajectory to get from one location to another, it does not explicitly define these points as target points for constructing a line however, Inou discloses a vehicle control device including the target point, which is the point on the line connecting from each of the target positions (¶28-31 and Fig. 2 - passing target point is set between the current position of the own vehicle and the destination corresponding to the recited target point connecting each of the current positions to the future therefore connecting each successive target position).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the advanced path prediction system of Julian with the point plotting trajectory generation of Inou in order to reduce a deviation between a position where the own vehicle should be passing and an actual position of the own vehicle at the present time (Inou - ¶3).

Regarding claims 7 and 18, Julian further discloses a vehicle position estimation portion configured to estimate a position of the vehicle, wherein, when the target trajectory is changed, the target position accumulation portion receives an input of a next target position before the vehicle reaches the target position on the target trajectory after the change (¶53-54 – IDMS predicting an unintentional lane change, intentional lane change, turn, or change in speed corresponding to the recited target trajectory changed where the future path of travel corresponding to the recited target trajectory after the input before the execution).

Regarding claim 21, Julian further discloses a closest point calculation portion that calculates a closest target position, which is the point closest to the target vehicle on a line connecting each of the trajectory points accumulated in a trajectory buffer portion (¶46-50 and ¶71 – pin marker at t1 corresponding to the recited closest point as planned by the control system of the autonomous car including the recited closest point calculation portion, where the next pin marker on the trajectory is inherently the closest target position on a line connecting each of the trajectory points accumulated in the planned future path corresponding to the recited trajectory buffer portion).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2019/0025853) in view of Inou (US 2018/0348776), as applied to claim 1 above, further in view of Lee et al. (US 2012/0283907).

Regarding claim 8, Julian further discloses redundant localization systems but does not disclose redundant actuators.
However, Lee discloses a lane centering fail safe control system including the actuator includes a plurality of actuators, and wherein, when a failure occurs in any of the plurality of actuators, the actuator instruction portion outputs the instruction to an actuator without the failure (¶45 – upon failure of the EPS, the system utilizes differential braking to control the vehicle corresponding to the recited utilization of non-failing actuation when one system fails).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the advanced path prediction system of Julian in view of Inou with the actuator redundancy of Lee in order to increase safety in the event of a failure such as an EPS system failure (Lee - ¶7).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beck (US 6,697,724) discloses a system that derives the selected target path from previously recorded position information that was automatically recorded in the memory for an autonomous driving vehicle (Col 1, line 60 – Col 2, line 20).

Inoue et al. (US 2012/0277957) discloses a driving assist system including the utilization of previous vehicle position in determining the future traveling path of the vehicle (¶43).

Medagoda et al. (US 2017/0293303) discloses a system for generating paths including utilizing closest positions on a path as well as previous position data to determine the new predicted path of the vehicle (¶54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665